Title: To Benjamin Franklin from Madame Brillon, [26 October 1778]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce lundi [October 26, 1778] a la thuillerie
Je reprends mes engagements avéc vous mon papa; mon coeur a promis au vostre, c’est le plus sacré de tous les contrats: je vous écrirai, vous dirai que je vous aime, que vous étiés bien désiré ici—en arrivant, maman me dit avant de m’enbrassér ou est il ce bon papa—il ne viendra pas—ma fille voila ou je le logeois pour qu’il fut commodément—il auroit été trés bien—ma fille veut tu disnér; j’avois préparé tout ce que mr. franklin aime—maman je ne doutte pas de vos soins—voila ou tu l’aurois conduit dormir aprés son disné; voila ou il auroit joué aux échécs avec toi; j’avois fait nétoyér mes allées; j’avois tant d’envie de le rendre heureux!—mon papa, en venant ici vous en auriés fait, bien des heureux! Si le tems devient plus beau, si vous prévoÿés avoir un ou deux jours de libérté ne viendrés vous pas nous voir, mon coeur vous appélle, le vostre ne l’entend t’il pas? óh oui il l’entend; mon papa m’aime comment ne m’aimeroit t’il pas, mon àme réunit pour lui tous les sentiments! Mon chér papa je vous aime au plus possible rien n’est plus vrai; je vous aimerai toujours c’est encore bien vrai! Toujours je chérche tous les moyens de vous plaire, et je ne serai vraiment heureuse que lorsque je lirai dans vos yeux que vous éstes content de votre fille; adieu mon aimable papa voila ma proféssion de foi amicalle je suis bien dévotte de l’amitié; son culte est doux a mon coeur, surtout quand ce culte s’addrésse a vous. J’ai l’honneur d’éstre mon chér papa Votre trés humble et trés obéissante sérvante
D’hardancourt Brillon
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
